Case 5:18-cr-00258-EJD Document 811-6 Filed 06/02/21 Page 1 of 4




        Exhibit 6
        Case 5:18-cr-00258-EJD Document 811-6 Filed 06/02/21 Page 2 of 4




                                             United States Attorney
                                             Northern District of California


                                               1301 Clay Street, Suite 340S            (510) 637-3680
                                               Oakland, California 94612          Fax: (510) 637-3724


                                             August 21, 2020

By Email

Lance Wade, Esq.
Kevin Downey, Esq.
Amy Saharia, Esq.
Katie Trefz, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

       Re:      United States v. Holmes, CR 18-258 EJD

Dear Counsel:

       I write in response to your August 4, 2020 letter.

       Our March 6, 2020 letter disclosed our intention to offer evidence that:

       Theranos maintained its clinical test data in a software database it called the Laboratory
       Information System (“LIS”). In October 2016, Theranos announced that it would cease
       offering clinical lab testing services. Following that decision but before the company
       ceased operation in 2018, Theranos “decommissioned” its LIS, rendering it nonfunctional
       and converting the data to a format that is not readily retrievable. This decision had the
       effect of obscuring or destroying detailed information regarding the specific tests
       Theranos conducted during the years of its clinical testing operation, hindering the
       government’s investigation of Defendants. The government may introduce these and
       similar facts through produced documents as well as through testimony from witnesses
       including, but not limited to, former Theranos employees and representatives of the
       Theranos assignee.

That disclosure is accurate and supported by evidence produced to you. Your accusation that the
government failed to preserve and produce evidence is baseless, as is your suggestion that “the
government is trying to mask its own failures and other troubling conduct by accusing Ms.
Holmes of ‘crimes, wrongs, or other acts.’”

       With respect to your discovery requests, we advise as follows:

                                                1
        Case 5:18-cr-00258-EJD Document 811-6 Filed 06/02/21 Page 3 of 4




        Requests 1 and 2 are based on the false premise the government did not meet its Rule 16
obligation with respect to the database. To the contrary, on August 2, 2019, the government
disclosed to you at US-REPORTS-0010268-71 that Theranos produced a copy of what was
purported to be the LIS database. We also produced a copy of the production letter. See US-
REPORTS-0010271. Our August 2, 2019 letter – like all of our discovery letters – stated: “The
government will make available for your inspection any item of evidence referred to in the
enclosed reports and documents, as well as any other evidence seized from your client and/or
which the government intends to offer in its case-in-chief.” Put simply, we disclosed to you that
we possessed a copy of what was purported to be the LIS database and we made it available to
you, which is what Rule 16 requires. See Fed. R. Crim. P. 16(a)(1)(E) (requiring the government
to permit inspection and copying or photographing). In any event, the government’s internal
deliberations about how it discharges discovery obligations are not themselves discoverable
under Rule 16, Brady, or Giglio.

       With respect to Requests 3, 6, 8, 11, 12, 13, 14, 18, 19, and 20, without conceding such
documents are discoverable, the government will produce to you any communications through
March 6, 2020, between the USAO, FBI, FDA-CI, USPIS, and/or SEC and Theranos,
WilmerHale, Fortress and its counsel, and the Assignee and its counsel that are responsive to the
requests. We are reviewing further the government’s internal documents, notes, and
correspondence for information potentially covered by Brady or Giglio and will make any
appropriate disclosures to you. Such documents are not subject to disclosure under Rule
16(a)(2).

        With respect to Requests 4 and 5, the government produced to you on or before June 26,
2020, all evidence subject to Rule 16 in its possession, custody, and control as of that date. To
the extent we obtain additional responsive evidence from third parties after that date, we will
produce it to you.

      With respect to Request 7, attached please find a letter from WilmerHale to the
government numbered Theranos-DOJ TL000004 to Theranos-DOJ TL000007.

         With respect to Requests 9 and 10, attached please find an article from The Wall Street
Journal, which was distributed to members of the prosecution team around the time of the
article. We further draw your attention to the attached PDF titled
“Theranos_Stockholders_Letter_2018.pdf”, which was publicly available here:
https://online.wsj.com/public/resources/documents/Theranos_Stockholders_Letter_2018.pdf?mo
d=article_inline.

       With respect to Request 15, the email is described in US-REPORTS-0010268, which was
produced to you on August 2, 2019. Attached is a copy of the email.

       With respect to Request 16, please see the attached photographs.

       With respect to Request 17, we will produce any such documents prepared by the FBI.




                                                2
     Case 5:18-cr-00258-EJD Document 811-6 Filed 06/02/21 Page 4 of 4




                                         Very truly yours,

                                         ADAM A. REEVES
                                         Attorney for the United States,
                                         Acting Under Authority Conferred
                                         By 28 U.S.C. § 515


                                         _________________________
                                         ROBERT S. LEACH
                                         JEFFREY SCHENK
                                         JOHN C. BOSTIC
                                         VANESSA BAEHR-JONES
                                         Assistant United States Attorneys

cc   Jeff Coopersmith, Esq. (by email)




                                            3
